                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

JAMES PITTS,                                         *
Plaintiff                                            *
v                                                    *           Civil Action No. PWG-17-3546

DOLPH DRUCKMAN and                                   *
WEXFORD HEALTH SOURCES, INC.,
                                                     *
Defendants
                                                    ***
                                      MEMORANDUM OPINION

            Plaintiff James Pitts, an inmate at Roxbury Correctional Institution, has brought this civil

rights action against the Maryland correctional system's health care provider, Wexford Health

Sources, Inc. ("Wexford"),         and one of its physicians,    Dr. Dolph Druckman       (collectively,

"Defendants"). The suit alleges Defendants violated the Eighth Amendment's prohibition on cruel

and unusual punishment, as incorporated in the Fourteenth Amendment, through their deliberate

indifference to Plaintiffs medical needs. Compi., ECF No.1.          Defendants have filed a Motion to

Dismiss or, in the Alternative, for Summary Judgment.l ECF No. 16.

            I conclude that Plaintiff has failed to state a claim against Wexford because the Complaint

does not allege that Wexford knew or had constructive knowledge that the medical care provided

to Plaintiff was deficient. Accordingly, the claim against Wexford is dismissed. I also conclude

that the record does not establish, as a matter of law, that Druckman had the subjective knowledge

required for an Eighth Amendment violation under these circumstances.             For this reason, with

regard to the claim against Druckman, I grant summary judgment for Defendants.



I Plaintiff has filed a Response in Opposition, and Defendants have submitted a Reply. ECF Nos.
20,21. The matter is now ripe for review. The Court finds a hearing in these matters unnecessary.
See Local Rule 105.6 (D. Md. 2018).
                                          BACKGROUND

A. Plaintifrs Complaint

         Plaintiffs   unsworn Complaint alleges that "as early as May 3, 2016," he had been

complaining to medical staff of a urethral stricture. Compi. 4. On that date, Plaintiff was seen by

Physician's Assistant Wanda Lumpkins "when it was determined that [Plaintiff] was positive for

low urine output and decreased urine stream."       ld. Although Plaintiff was told that a urology

consult would be considered, the consult never occurred. See id. at 4, 6. Plaintiff was prescribed

unspecified medication, which he reports did not improve the condition. ld. On July 22, 2016, he

was told his "condition did not warrant any additional urology evaluation." ld. at 5.

         Plaintiff states that he subsequently "complained of a split urine stream as a result of his

condition."    ld. at 4. He reports that his "condition" had become worse over time, and that the

advice of medical providers to increase his fluid intake had not improved the problem. ld. at 4-6.

         Plaintiff filed suit in this Court on November 23, 2017, seeking relief under 42 U.S.C.

S   1983. ld. at 7-8. The Complaint states that "as of [the date of filing], and for the past year, Mr.

Pitts is experiencing lower abdominal pain and pain while urinating." ld. at 6. Plaintiff contends

that had he been referred to a urologist, "he may have been able to receive proper treatment." ld.

He requests that he be "seen by a urologist in a timely manner" and awarded $5.5 million in

damages. ld. at 7.

B. Defendants' Motion & Exhibits

         Defendants have filed a Motion to Dismiss or, in the Alternative, Motion for Summary

Judgment, which is supported by Plaintiffs         certified medical records and an affidavit from

Defendant Druckman. ECF Nos. 16, 16-4, 16-5.




                                                    2
       Druckman's affidavit refutes Plaintiffs contention that he had a urethral stricture as early

as May 3,2016.     Druckman Aff. 2, ECF No. 16-5. It states that Druckman examined Plaintiff in

January2016,     after Plaintiff complained of a split urine stream, which, according to Druckman,

"may be benign or symptomatic of other underlying conditions." Id. According to Druckman:

                 Plaintiff was negative for other accompanying symptoms such as:
                 change in urine color, cloudy urine, dysuria, flank pain, foul odor in
                 urine, frequency, reduced volume, groin mass, hematuria, hesitancy,
                 incontinence, nocturia, passage of stones, polyuria, or urgency.
                 Plaintiffs exam, and his urinalysis and urine cultures, were
                 otherwise unremarkable. In Affiant's opinion to a reasonable degree
                 of medical probability Plaintiff s reported condition of only having
                 a split urinary stream was a condition to be monitored but did not
                 warrant further urology intervention. Plaintiff was not clinically
                 assessed as having a split urine stream and was not diagnosed with
                 a urethral stricture.

ld. Defendants have not included Plaintiffs medical records from January 2016 ..

       Records of Plaintiffs      subsequent examinations indicate he was seen by Physician's

Assistant Crystal Jamison on March 23, 2016, at which time he reported he was "not experiencing

any relief of split [urine] stream with [his] current treatment" of Flomax, which he began taking

January 5, 2016.2 Medical Rs. 2, ECF No. 16-4. Jamison noted that Plaintiff denied experiencing

hematuria (blood in the urine) and that "previous urine cultures and [urinalysis]            [were]

unremarkable. No abdominal or suprapubic tenderness. GU [genitourinary] system addressed and

examined by RMD [regional medical director] in January with unremarkable exam findings." Id.

Jamison noted that she would discuss Plaintiffs "concerns with RMD to determine if additional




2 Flomax is a brand name for the drug Tamsulosin, which "is used in men to treat the symptoms
of an enlarged prostate (benign prostatic hyperplasia or BPH) which include difficulty urinating
(hesitation, dribbling, weak stream, and incomplete bladder emptying), painful urination, and
urinary frequency and urgency." Tamsulosin, MedlinePlus, https:llmedlineplus.gov/druginfo/
meds/a6980 12.html (last visited Jan. 3, 2019).


                                                   3
evaluation is indicated."   Id.   There is no indication whether Jamison conferred with Druckman

following this appointment.

        On April 7, 2016, Plaintiff had a scheduled sick call appointment with Registered Nurse

Carmen Griffith. Id. at 3. Plaintiff complained of a split stream of urine, and Griffith referred

Plaintiff to a provider for this issue and advised him to request a sick call if his symptoms did not

subside. Id.

        On May 3, 2016, during a scheduled provider visit with Lumpkins, Plaintiff complained of

split-stream urination and diminished urine output and requested that he be seen by a urologist.

Id. at 4. Lumpkins recorded that Plaintiff was "[n]egative for change in urine color, cloudy urine,

dysuria, flank pain, foul odor in urine, frequency, groin mass, hematuria, hesitancy, incontinence,

nocturia, passage of stones, polyuria, [or] urgency.,,3 Id. There is no indication in Lumpkins's

notes that she submitted, or indicated she would submit, a request for a urology consult. Id. The

notes do state that Plaintiff was to be referred to a provider in one week for "test of cure," but this

appears to refer to Plaintiffs treatment for an unrelated bacterial infection in his stomach. Id. at

4-5.

        On June 1, 2016, Plaintiff submitted a sick call request stating: "I was told that I was

referred to see the [physician's assistant] two week[s] ago. I've been having pain in my stomach

due to an ongoing bacterial infection. Also, I've been having problems with my urethra and would

like to see a urologist."   Id. at 5. The sick call request contains an illegible signature, indicating


3 Dysuria refers to painful urination.       See Painful Urination (Dysuria), MayoClinic.org,
https://www.mayoclinic.org/ symptoms/painful- urination/basics/ causes/ sym -20050772        (last
visited Jan. 2, 2019). Nocturia refers to the condition of waking up during the night to urinate.
See Nocturia, Cleveland Clinic, https://my.clevelandclinic.org/health/diseases/1451   O-nocturia
(last visited Jan. 2, 2019). Polyuria refers to an excessive volume of urination. See Excessive
Urination Volume (Polyuria), Healthline.com, https://www.healthline.com/health/urination-
excessive-volume (last visited Jan. 2,2019).

                                                    4
that a provider reviewed the form the following day, but there is no indication of what action was

taken regarding the sick call, nor is there a record of a visit with a medical provider on or around

this date. See id.

        On June 28, 2016, Plaintiff was seen by PA Jamison, who reported in her notes that Plaintiff

was "not experiencing any relief of split stream with current treatment." Id. at 6. Her notes state:

                Apparently at a previous visit, a urology consult was discussed [but]
                never generated. He denies hematuria, dysuria, intermittent stream,
                pain, etc. [P]revious urine cultures and UAs umemarkable. No
                abdominal or suprapubic tenderness[.] GU system addressed and
                examined by RMD in January with umemarkable exam findings as
                well. Pt issues/concerns discussed with RMD to determine if
                additional evaluation is indicated. Per RMD, a spilt stream does not
                warrant any additional urology work up. . .. He was encouraged to
                increase fluid intake.

Id. No follow-up treatments or requests were noted in connection with Plaintiffs urination issues.4

        Druckman states that Plaintiff did not register any further complaints about urinary issues

until January 2017. See Druckman Aff. 3. On January 18, 2017, Plaintiff submitted a sick call

request in which he stated, "I have a urological problem which has gotten worse over time. I am

experiencing flank pain and dysuria and lower abdomen pain." Medical Rs. 7. Plaintiff stated that

this problem started "[a] year ago. I have a documented history of it." Id. Plaintiff had a sick call

the following day, but he told the nurse "that he has been seen numerous times over the same issues

hence he decided to sign off' and forgo evaluation. Id. at 8.

        Plaintiff again complained of a split urinary stream on July 17, 2017, during a medical

appointment with Jamison concerning a skin condition.        See Druckman Aff. 3; Medical Rs. 9.

Jamison recorded that Plaintiffs    only complaint was a split stream of urine and that Plaintiff




4 A follow-up appointment with a provider was ordered in connection with his bacterial infection
in his stomach. Id.
                                                  5
denied "dribbling, straining, weak stream, dysuria, hesitancy(,] hematuria(,] or incontinence."

Medical Rs. 9. She noted that Plaintiffs concern was "previously discussed with RMD and UM

with suggestions for monitoring for additional symptoms as split stream only did not warrant

urology referral." Jd. Nonetheless, Jamison referred Plaintiff to a doctor for a second opinion. Jd.

        On July 26, 2017, Plaintiff was seen by Dr. Mahboobeh Memarsadeghi, who submitted a

request for a urology consult. Jd. at 11-12. Memarsadeghi also ordered that Plaintiff receive a

urine culture and urinalysis. Jd. at 13.

        On November 23, 2017, Plaintiff mailed his Complaint to the Clerk of this Court. Later,

on December     12, 2017, Plaintiff had a urology consult with Dr. Laurence Scipio, who

recommended that Plaintiff undergo a cystoscopy to evaluate a urethral stricture. See Medical Rs.

14-16. The request was approved, and the cystoscopy was performed by Scipio on January 10,

2018.   See id. at 18-19,22.    After ruling out a possible diagnosis of urethral stricture, Scipio

diagnosed Plaintiff as having chronic prostatitis5 and prescribed medication to treat the problem.

See id. at 22-24; Druckman Aff. 3.

        Druckman avers that, in his opinion and "to a reasonable degree of medical probability(,]

Plaintiff received appropriate care for his genitourinary condition. Plaintiff will continue to have

access to medical staff at all times via the sick call process." Druckman Aff. 3.

C. Plaintifrs Response

        In his Response in Opposition to Defendants' Motion, Plaintiff states that, by the time he

reported further problems on January 18, 2017, his condition had become "much worse" and he

was experiencing "intense pain."      Pl.'s Opp'n 4, ECF No. 20-1.       Plaintiff does not dispute



5 Prostatitis refers to inflammation of the prostate. See Prostatitis, Nat'l Inst. of Diabetes &
Digestive     &     Kidney    Diseases,      https://www.niddk.nih.govlhealth-information/urologic-
diseases/prostate-problems/prostatitis-inflammation-prostate     (last visited Jan. 2, 2019).

                                                 6
Defendants' assertion that he voluntarily declined to go through with the medical appointment that

was scheduled for January 19,2017. Likewise, Plaintiff does not claim that he reported his urinary

problems to medical providers on any occasions other than those noted by Defendants, nor does

he allege that he complained to prison health providers of pain while urinating on any occasion

other than his January 18,2017 sick call request.

       Plaintiff argues that Wexford was deliberately indifferent to his medical needs because its

employees failed to follow Wexford's own process for utilization management review when

Druckman denied Plaintiff's request without first presenting it to the collegial review committee.

See id. at 13. Plaintiff further contends that Defendants' acknowledgement       that "a split urine

stream may be benign or symptomatic of other underlying conditions evince[es] that they knew of

the seriousness of Mr. Pitts['s] condition."   Id. at 14 (emphasis in original). Finally, Plaintiff

contends that he has been harmed by Defendants' inaction because "[a]ccording to the Mayo

Clinic, [p]rostatitis can cause infertility" and therefore "the defendants may have caused permanent

damage to [Plaintiff's] reproductive organs." Id. at 14-15.

                                   STANDARD OF REVIEW

       Defendants' dispositive motion is styled as a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) or, in the alternative, for summary judgment under Rule 56. A motion styled

in this manner implicates the court's discretion under Rule 12(d) of the Federal Rules of Civil

Procedure. See Kensington Volunteer Fire Dep't, Inc. v. Montgomery Cly., 788 F. Supp. 2d 431,

436-37 (D. Md. 2011). Ordinarily, a court "is not to consider matters outside the pleadings or

resolve factual disputes when ruling on a motion to dismiss." Bosiger v. Us. Airways, 510 F.3d

442, 450 (4th Cir. 2007). However, under Rule 12(b)(6), a court, in its discretion, may consider

matters outside of the pleadings pursuant to Rule 12(d). If the court does so, "the motion must be



                                                    7
treated as one for summary judgment under Rule 56," and "[a]ll parties must be given a reasonable

opportunity to present all the material that is pertinent to the motion." Fed. R. Civ. P. 12(d). When

the movant expressly captions its motion "in the alternative" as one for summary judgment and

submits matters outside the pleadings for the court's consideration, the parties are deemed to be

on notice that conversion under Rule 12(d) may occur; the court "does not have an obligation to

notify parties of the obvious." Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th

Cir. 1998). Because Defendants have filed and relied on declarations and exhibits attached to their

dispositive motion, the motion shall be treated, at least in part, as one for summary judgment.

        Summary judgment is governed by Rule 56(a), which provides in relevant part that "[t]he

court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter oflaw."    Fed. R. Civ. P. 56(a). In

analyzing a summary judgment motion, the court should "view the evidence in the light most

favorable to ... the nonmovant, and draw all reasonable inferences in her favor without weighing

the evidence or assessing the witnesses' credibility." Dennis v. Columbia Colleton Med. Ctr., Inc.,

290 F.3d 639, 644-45 (4th Cir. 2002); see Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Fed. Deposit Ins. Corp. v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

        "A party opposing a properly supported motion for summary judgment 'may not rest upon

the mere allegations or denials of [his] pleadings,' but rather must' set forth specific facts showing

that there is a genuine issue for trial.'" Bouchat v. BaIt. Ravens Football Club, Inc., 346 F.3d 514,

525 (4th Cir. 2003) (alteration in original) (quoting former Fed. R. Civ. P. 56(e)). Because Plaintiff

is proceeding pro se, his submissions are liberally construed. See Erickson v. Pardus, 551 U.S.

89, 94 (2007). Nonetheless, the court must also abide by the "affirmative obligation of the trial




                                                  8
judge to prevent factually unsupported claims and defenses from proceeding to trial." Bouchat,

346 F.3d at 526 (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

                                           DISCUSSION

A. Wexford and Supervisory Liability

         I begin with the claim against Wexford.         It is well established that the doctrine of

respondeat superior does not apply to   S 1983 claims.   See Love-Lane v. Martin, 355 F.3d 766, 782

(4th Cir. 2004); Hendrick v. Wexford Health Sources, Inc., 141 F. Supp. 3d 393, 400-01 (D. Md.

2015).    Liability of supervisory officials "is not based on ordinary principles of respondeat

superior, but rather is premised       on 'a recognition     that supervisory   indifference   or tacit

authorization of subordinates' misconduct may be a causative factor in the constitutional injuries

they inflict on those committed to their care.'" Baynard v. Malone, 268 F.3d 228, 235 (4th Cir.

2001) (quoting Slakan v. Porter, 737 F.2d 368,372 (4th Cir. 1984)). Supervisory liability under

S   1983 must be supported with evidence that: (l) the supervisor "had actual or constructive

knowledge that his subordinate was engaged in conduct that posed a pervasive and unreasonable

risk of constitutional injury to citizens like the plaintiff';   (2) "the supervisor's response to the

knowledge was so inadequate as to show deliberate indifference to or tacit authorization of the

alleged offensive practices"; and (3) "there was an affirmative causal link between the supervisor's

inaction and the particular constitutional injury suffered by the plaintiff." Shaw v. Stroud, 13 F.3d

791, 799 (4th Cir. 1994) (internal quotation marks omitted).

         Plaintiffs Complaint fails to allege that Wexford knew or had constructive knowledge of

his allegedly deficient medical care, must less that there was "an affirmative causal link" between

Defendants'   failure to act and the alleged violation of Plaintiffs       Eighth Amendment rights.

 Although Plaintiffs Response attempts to assign liability to Wexford, his argument only amounts



                                                    9
to a respondeat superior claim. Pl.'s Opp'n 13 (alleging that "Wexford violated [its] policy that

they were/are bound by when their employee (Mr. Druckman), denied Plaintiff[']s             urology

consult").   Indeed, Plaintiffs acknowledgment that Wexford had a policy with which Druckman

allegedly failed to comply indicates that Druckman was not acting with Wexford's knowledge and

authorization, but was instead acting contrary to Wexford's wishes.      For this reason, the claim

against Wexford must be dismissed under Rule l2(b)(6) of the Federal Rules of Civil Procedure.

B. Druckman & Deliberate Indifference

        I next consider the claim against Druckman. The Eighth Amendment, as incorporated by

the Fourteenth Amendment, prohibits "unnecessary and wanton infliction of pain" by virtue of its

guarantee against cruel and unusual punishment.       Gregg v. Georgia, 428 U.S. 153, 173 (1976)

(plurality opinion). "Scrutiny under the Eighth Amendment is not limited to those punishments

authorized by statute and imposed by a criminal judgment." De 'Lonta v. Angelone, 330 F.3d 630,

633 (4th Cir. 2003). In order to state an Eighth Amendment claim for denial of medical care, a

plaintiff must demonstrate that the actions of the defendants or their failure to act amounted to

"deliberate indifference" to a serious medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976).

"Deliberate indifference is a very high standard - a showing of mere negligence will not meet

it. . .. [T]he Constitution is designed to deal with deprivations of rights, not errors in judgment,

even though such errors may have unfortunate consequences."        Grayson v. Peed, 195 F.3d 692,

695-96 (4th Cir. 1999).

        "[D]eliberate indifference requires 'more than ordinary lack of due care for the prisoner's

interests or safety.''' Id. at 696 quoting Whitley v. Albers, 475 U.S. 312,319 (1986)). In cases like

this, there must be a showing that, objectively, the prisoner was suffering from a serious medical

need and that, subjectively, the prison staff were aware of the need for medical attention but failed



                                                 10
to either provide it or ensure the needed care was available. See Farmer v. Brennan, 511 U.S. 825,

837(1994). Objectively, the medical condition at issue must be serious. See Hudson v. McMillian,

503 U.S. 1,9 (1992). A medical condition is serious when it is "one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor's attention." Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)

(quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)). The subjective component is

satisfied only where a prison official "subjectively 'knows of and disregards an excessive risk to

inmate health or safety.''' Jackson v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014) (quoting Farmer,

511 U.S. at 837); see also Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) ("True subjective

recklessness requires knowledge both ofthe general risk, and also that the conduct is inappropriate

in light of that risk.").   "Actual knowledge or awareness on the part of the alleged inflicter ...

becomes essential to proof of deliberate indifference         'because prison officials who lacked

knowledge of a risk cannot be said to have inflicted punishment.'"      Brice v. Va. Beach Carr. Ctr.,

58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). "Thus, a complaint that a

physician has been negligent in diagnosing or treating a medical condition does not state a valid

claim of medical mistreatment under the Eighth Amendment.               Medical malpractice does not

become a constitutional violation merely because the victim is a prisoner."       Estelle, 429 U.S. at

106; see also Jackson, 775 F.3d at 178 ("[M]any acts or omissions that would constitute medical

malpractice will not rise to the level of deliberate indifference.").

        If the requisite subjective knowledge is established, an official may avoid liability "if [he]

responded reasonably to the risk, even if the harm ultimately was not averted." Farmer, 511 U.S.

at 844. The reasonableness of the actions taken must be judged in light of the risk the defendant

actually knew at the time. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2001). The patient's



                                                   11
right to treatment is "limited to that which may be provided upon a reasonable cost and time basis

and the essential test is one of medical necessity and not simply that which may be considered

merely desirable." Bowring v. Godwin, 551 F.2d 44,47-48 (4th Cir. 1977).

        (1) January 2016 through June 28,2016

        Between January and June 2016, Plaintiff complained to medical providers of a split urine

stream and, starting in May 2016, of low urine output and decreased urine stream. See Medical

Rs. 2-6. During this time Plaintiff denied noticing blood in the urine or experiencing painful

urination or a number of other possible serious problems associated with urination.            See id.

Druckman evaluated Plaintiff in January 2016, when Plaintiff's only reported urinary problem was

a split stream. See Druckman Aff. 2. It is not clear whether Druckman was subsequently consulted

by the medical providers evaluating Plaintiff between March and June 2016. See Medical Rs. 2,

6 (indicating that providers planned to or possibly did discuss Plaintiff's complaints with the

regional medical director).   Druckman avers that, based on his medical expertise, he concluded

Plaintiff's symptoms did not warrant a urological consult. See Druckman Aff. 2.

        It is doubtful that a split urine stream, low urine output, and decreased urine stream - absent

pain, blood, or other urinary problems - amounts to an objectively serious medical condition for

purposes of the Eighth Amendment. Nonetheless, assuming without deciding that such symptoms

are objectively serious, Plaintiff has failed to demonstrate that Druckman acted with the requisite

subjective mental state, as there is no indication that he recognized that his approach of waiting to

see if further symptoms developed was improper. See Rich, 129 F.3d at 340 n.2 ("True subjective

recklessness requires knowledge both of the general risk, and also that the conduct is inappropriate

in light of that risk.").




                                                  12
       Moreover,    although Plaintiff   believes that Defendants'      acknowledgement       that his

condition "may be benign or symptomatic of other underlying conditions" demonstrates that

Defendants knew his condition might be serious and warranted referral to a urologist, PI.'s Opp'n

14 (emphasis in original), I do not accept Plaintiffs    suggestion that the word "symptomatic"

connotes a need for immediate evaluation by a specialist.      Plaintiffs   interpretation improperly

removes medical judgment from the equation. Take headaches, for example.              Headaches might

conceivably be symptomatic of a brain tumor or other serious neurological condition, but it is

hardly a given that a primary care provider ought to immediately refer a headache sufferer to a

neurologist for evaluation and testing.6 Common sense suggests that a referral would be far more

likely, and more appropriate, if the headaches were combined with other symptoms indicative of

a serious neurological condition.   Here, the record indicates that medical providers acted as one

might expect; Plaintiff presented with a condition that could be benign or symptomatic of

something worse, and the medical providers looked for other symptoms (like dysuria or hematuria)

that might warrant further intervention. These facts do not support Plaintiff s   S   1983 claim.

       (2) June 29, 2016 through July 17,2017

       As to the period after June 2016, Plaintiff provides no reason to suggest that Druckman

would have had knowledge of any developing condition, including the "lower abdominal pain and

pain while urinating" that Plaintiff claimed to have suffered in the year preceding the filing of his

Complaint. CompI. 6. According to the medical records that Plaintiff does not dispute, between

June 29, 2016, and the sick call that precipitated his appointment with Dr. Memarsadeghi, Plaintiff

submitted a single sick call request regarding his urinary problems.        See Medical Rs. 7. The



6 Such a referral would probably fall into the category of treatment that is "merely desirable" but
not medically necessary or "provided upon a reasonable cost and time basis." Bowring, 551 F.2d
at 47-48.
                                                 13
relevant sick call, in which Plaintiff complained of pain while urinating, was submitted in January

2017; however, Plaintiff voluntarily declined to follow through with the medical appointment that

was arranged in response to his sick call. See id. at 7-8. Plaintiff does not allege, nor does the

record suggest, that Druckman was or should have been aware of the January 2017 sick call,

particularly given Plaintiffs decision not to follow through with the appointment. Since Plaintiffs

urinary problems were otherwise unreported between June 29, 2016, and July 17,2017, there was

no reason that Druckman would be aware of Plaintiff s ongoing medical concerns. Thus, during

this time period, Druckman lacked the subjective mental state necessary to support an Eighth

Amendment claim.

       (3) July 17,2017 and later

       Less than two weeks after Plaintiff submitted his sick call request on July 17, 2017, he was

seen by Dr. Memarsadeghi, who submitted a request for a urology consult and ordered a urine

culture and urinalysis. ld. at 11-13. Ultimately, Plaintiff was seen by a urologist and underwent a

cystoscopy, although these events did not occur until after Plaintiff filed this Complaint.   In any

event, Plaintiff does not allege that Druckman was involved in his treatment decisions at this point

or was responsible for scheduling his urology consult. Indeed, as noted above, Plaintiff does not

suggest that Druckman had knowledge of his medical condition after June 2016. Again, the facts

do not support a   S   1983 claim against Druckman.

                                           CONCLUSION

        Defendants' dispositive motion is granted. The claim against Wexford is granted under

Rule 12(b)(6) of the Federal Rules of Civil Procedure.     The claim against Druckman is granted

under Rule 56. A separate order follows.




                                                  14
Paul W. Grimm
United States District Judge




   15
